Defendant did not preserve his claim that the court failed to conduct an adequate inquiry into his possible justification defense during the plea allocution, and we decline to review it in the interest of justice. The narrow exception to the preserva*486tion rule explained in People v Lopez (71 NY2d 662, 665-666 [1988]) does not apply because defendant’s allocution did not cast doubt on his guilt. The court’s duty to inquire was not triggered by statements defendant made to the police that may have suggested a possible justification defense, since defendant “did not reiterate those statements at his plea allocution” (People v Negron, 222 AD2d 327, 327 [1995], lv denied 88 NY2d 882 [1996]). As an alternative holding, we find that defendant knowingly, intelligently and voluntarily pleaded guilty. In particular, the court specifically warned defendant that by pleading guilty he would be giving up any self-defense claim. Concur— Mazzarelli, J.E, Friedman, Catterson, Moskowitz and AbdusSalaam, JJ.